Citation Nr: 0328080	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  01-06 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for internal derangement of the right knee with 
chronic subluxation (right knee instability).

2.  Entitlement to an initial disability rating in excess of 
10 percent for internal derangement of the right knee with 
osteoarthritis (right knee arthritis).

3.  Entitlement to service connection for left knee 
disability, including claimed as secondary to right knee 
instability and arthritis.

4.  Entitlement to service connection for low back 
disability, including claimed as secondary to right knee 
instability and arthritis.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty for training from October 
1976 to February 1977, and retired in September 1998 with 
more than 22 years of National Guard service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that granted service connection for internal 
derangement of the right knee, evaluated as noncompensable, 
effective from August 31, 1998.  The RO also denied, as not 
well grounded, the veteran's claims seeking service 
connection for left knee and back disabilities, as well as 
tinnitus and bilateral hearing loss.  The veteran perfected a 
timely appeal of these determinations to the Board.

As a preliminary matter, the Board notes that, in an 
unappealed April 1995 rating decision, the RO denied service 
connection for bilateral hearing loss.  While acknowledging 
the finality of this rating action, the RO has nonetheless 
considered the veteran's bilateral hearing loss on a de novo 
basis in light of its receipt of additional service medical 
records; because of its receipt of these records, the Board 
agrees that de novo review was appropriate.  See 38 C.F.R. 
§ 3.156(c) (2003).  Accordingly, the Board has likewise 
identified the issue as not involving finality of the 
previous rating decision.  

With regard to the right knee claims, in a May 2001 rating 
decision, the RO increased the initial evaluation for the 
veteran's internal derangement of the right knee from 
noncompensable to 10 percent disabling, effective from August 
31, 1998.  In addition, in a July 2002 rating action, the RO 
assigned separate initial evaluations of 10 percent for 
internal derangement of the right knee based on chronic 
subluxation, and for internal derangement of the right knee 
based on osteoarthritis, each effective from August 31, 1998.  
Because the separate initial evaluations for the veteran's 
right knee conditions do not represent the maximum ratings 
available for these disabilities, the veteran's claims 
challenging the propriety of the initial evaluations remain 
in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  
Further, because he has disagreed with the initial ratings 
assigned for his residuals of internal derangement of the 
right knee, namely instability and arthritis, the Board has 
identified these claims as listed on the title page.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In May 2003, the veteran, accompanied by his representative, 
testified at a hearing conducted before the undersigned 
Veterans Law Judge at the local VA office.


REMAND

After a careful review of the claims folder, the Board finds 
that for various reasons, each of the veteran's claims must 
be remanded for further action.

During the May 2003 hearing, the veteran reported initially 
receiving VA treatment for his low back problems in 1980, and 
testified that he received regular VA outpatient care at the 
Albuquerque, New Mexico, and Beaumont, Texas, VA Medical 
Centers; however, records of the veteran's treatment at these 
facilities has not been associated with the claims folder.  
Further, records of the veteran's VA outpatient care, dated 
prior to 2001, have not been obtained.  In this regard, the 
Board notes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The Board notes that, pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), VA must obtain these outstanding VA 
and private medical records.  See 38 U.S.C.A. § 5103A(b-c) 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  As such, this 
appeal must be remanded.  

Further, the Board notes that during the course of this 
lengthy appeal, which has been pending since October 1998, 
the VCAA was enacted in November 2000.  This liberalizing law 
is applicable to the appellant's claim because it is pending 
before VA.  See Bernklau v. Principi, 291 F.3d 795, 806 (Fed. 
Cir. 2002).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 66 
Fed. Reg. 45620 (to be codified at 38 U.S.C.A. § 3.159(c)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

With regard to his right knee instability and arthritis 
claims, the Board observes that in a January 2001 letter, the 
RO informed the veteran of the basic requirements of a claim 
of direct service connection, which is not pertinent to his 
right knee claims.  Similarly, given that the veteran 
principally argues that service connection is warranted for 
low back and left knee disabilities on the basis that they 
were both aggravated by his service-connected right knee 
conditions, the letter was deficient as to these claims.  As 
such, neither the appellant nor his representative was issued 
any sort of notification of the VCAA and the effect it had on 
those issues.  The Board points out that the claims folder 
was received at the Board in June 2003, well over two years 
after the VCAA was enacted.  The Board finds that the RO 
should inform the appellant and his representative of the 
VCAA and its notification provisions and how they impact on 
his right knee, low back and left knee claims.  Accordingly, 
for this reason as well, his these issues must be remanded.

With respect to the veteran's claim of service connection for 
low back disability, he maintains that it was incurred due to 
the same incident that caused his service-connected right 
knee conditions.  As noted above, however, the veteran 
alternatively argues that both his low back and left knee 
conditions have been aggravated by his service-connected 
right knee instability and arthritis.  In this regard, the 
Board observes that in May 2002, a VA examiner opined that 
these conditions were not caused by his right knee 
disabilities; however, because the veteran's central 
contention is that because of the severity of his service-
connected right knee conditions, he had to 
"overcompensate," and thus his low back and left knee 
conditions were aggravated by the service-connected right 
knee.  Moreover, during the May 2003 hearing, the veteran 
testified that a VA examiner at the Albuquerque, New Mexico, 
VA Medical Center told him that was the case.  

In light of the Court's decision in Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), the Court and 38 C.F.R. § 3.310 
(2003), and since the May 2002 VA examiner did not address 
this aspect of the veteran's low back and left knee appeals, 
the Board finds that in light of the VCAA and the 
implementing regulations and the veteran's statements and 
testimony, he must be afforded an examination, and in the 
report, the VA examiner must offer an opinion as to whether 
his low back and/or left knee conditions were aggravated by 
his service-connected right knee disabilities.  See 
38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  

Further, with respect to the veteran's low back, as well as 
his tinnitus and bilateral hearing loss claims, the veteran 
reports having each of these disabilities since service.  As 
to the latter two conditions, the veteran asserts having 
ringing in his ears and impaired hearing since sustaining 
artillery-related acoustic trauma during service.  In 
determining that the veteran must be afforded a VA 
examination with respect to his low back, bilateral hearing 
loss and tinnitus claims, the Board observes that in Charles 
v Principi, 16 Vet. App. 370, 374-75 (2002), the Court 
recently held that the veteran is competent to report that he 
has experienced a continuity of symptomatology, there 
bilateral hearing loss and tinnitus.  As such, on remand, VA 
must afford him an appropriate VA examination, and in the 
accompanying report, after reviewing the veteran's medical 
records, the examiner must rule in or exclude a diagnosis of 
low back disability, bilateral hearing loss and tinnitus and, 
if such a diagnosis is made, opine as to the likelihood that 
the conditions were related to or had their onset during his 
military service.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With respect to the issues of 
entitlement to an initial disability 
rating in excess of 10 percent for 
internal derangement of the right knee 
with chronic subluxation; entitlement to 
an initial disability rating in excess of 
10 percent for internal derangement of 
the right knee with osteoarthritis; 
entitlement to service connection for low 
back and left knee conditions (to include 
on a secondary basis); and entitlement to 
service connection for tinnitus and 
bilateral hearing loss, the RO should 
send the veteran and his representative a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  In doing so, the letter 
should explain, what, if any information 
(medical or lay evidence), not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claims.  The 
letter should also specifically inform 
the veteran and his representative of 
which portion of the evidence is to be 
provided by the claimant and which part, 
if any, the RO will attempt to obtain on 
his behalf.  The veteran should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since 1980 for his right 
knee, low back, left knee, tinnitus and 
hearing loss.  This should specifically 
include records of his care at the 
Albuquerque, New Mexico, as well as at 
the Beaumont and El Paso, Texas, VA 
Medical Centers.  The aid of the veteran 
in securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent and etiology of any 
low back and/or left knee conditions 
found to be present, as well as the 
nature, extent and severity of the 
veteran's service-connected right knee 
instability and arthritis.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All indicated 
testing should be accomplished, and the 
examiner should identify low back, left 
knee, and right knee pathology found to 
be present.  In doing so, the examiner 
should indicate the extent of the 
veteran's right knee instability and 
arthritis, including the results of range 
of motion studies.  In the examination 
report, he or she should also offer 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination.  Further, the examiner 
should indicate whether, and to what 
extent, the veteran experiences 
functional loss during flare-ups of pain 
and/or weakness of as a result of the 
service-connected disabilities.  To the 
extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion.  
The physician should also offer an 
overall assessment as to the severity of 
the veteran's right knee disabilities, to 
include offering an opinion as to whether 
the veteran has marked interference with 
his employability due to this condition.  
Thereafter, the examiner should state the 
likelihood that the veteran has any low 
back or left knee condition that was 
caused or chronically worsened aggravated 
by his service-connected right knee 
disabilities.  If the examiner is unable 
to provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that. 

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.


4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent and etiology of any 
hearing loss or tinnitus found to be 
present.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
indicated testing, including an 
audiological evaluation, should be 
accomplished.  Based on the examination 
results and review of the claims folder, 
the examiner is asked to address the 
following items: 

(a).  Has the veteran developed 
tinnitus?  If so, whether it is at 
least as likely as not that the 
condition originated in service or 
is otherwise etiologically related 
to any incident of service.

(b).  What are the puretone 
thresholds, in decibels, in the 
veteran's right and left ears at the 
frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz?

(c).  What is the speech recognition 
score using the Maryland CNC Test 
for the veteran's right and left 
ears?

(d).  If the results of the 
veteran's audiometric testing for 
the right and/or left ear indicate 
any of the following: (1) the 
auditory threshold in any of the 
frequencies at 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels 
or greater; (2) the auditory 
thresholds for at least three of the 
frequencies at 500, 1000, 2000, 
3000, and 4000 Hertz are 26 decibels 
or greater; or (3) the speech 
recognition score using the Maryland 
CNC Test is less than 94 percent, 
the examiner is asked to provide the 
following opinion: whether it is at 
least as likely as not that any 
hearing loss disability in either 
and/or both ears originated in 
service or is otherwise 
etiologically related to any 
incident of service.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.


5.  Then, the RO should readjudicate the 
issues on appeal in light of all 
pertinent evidence and legal authority.

6.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue the 
veteran and his representative a 
Supplemental Statement of the Case and 
afford them the opportunity for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


